786 F.2d 77
42 U.C.C. Rep. Serv. (West) 1715
UNITED STATES FIDELITY AND GUARANTY COMPANY and Union TrustCompany of Maryland, Plaintiffs-Appellants,v.The FEDERAL RESERVE BANK OF NEW YORK, Defendant, Third PartyPlaintiff- Appellee,v.STATE BANK OF ALBANY, Philadelphia National Bank, and FirstPennsylvania Bank, Third Party Defendants-Appellees.
No. 901, Docket 85-7912.
United States Court of Appeals,Second Circuit.
Argued March 4, 1986.Decided March 14, 1986.

J. Dennis Faucher, Philadelphia, Pa.  (Saul, Ewing, Remick & Saul, William Charles Dixon, of counsel), for third party defendant-appellee, First Pennsylvania Bank.
David J. Wukitsch, Albany, N.Y.  (McNamee, Lochner, Titus & Williams, Stephen Reynolds, of counsel), Joseph L. Clasen, III, New York City (Donovan, Leisure, Newton & Irvine, Louis C. Lustenberger, of counsel), for third party defendant-appellee, State Bank of Albany.
Gregory M. Harvey, Philadelphia, Pa.  (Morgan, Lewis & Bockius, James W. Harbison, Jr., of counsel), for third party defendant-appellee, Philadelphia National Bank.
Thomas C. Baxter, Jr., New York City (Asst. Counsel, Office of Gen. Counsel, Federal Reserve Bank of New York, James H. Oltman, Gen. Counsel, Ernest T. Patrikis, Deputy Gen. Counsel, Ashby G. Hilsman, Atty., of counsel), for defendant, third-party plaintiff-appellee.
Frank C. McLaughlin, Jr., New York City (Cusack & Stiles, Daniel Mungall, Jr., David C. Franceski, Jr., of counsel), for plaintiffs-appellants.
Before FEINBERG, Chief Judge, and TIMBERS and NEWMAN, Circuit Judges.
PER CURIAM:


1
Union Trust Company of Maryland and its insurer, United States Fidelity and Guaranty Company, appeal from a judgment of the United States District Court for the Southern District of New York, Charles S. Haight, Jr., J., dismissing all their claims against the Federal Reserve Bank of New York and three other banks.  We find persuasive and adopt Judge Haight's reasoning in his two opinions dismissing appellants' complaints, 590 F. Supp. 486 (S.D.N.Y.1984);  620 F. Supp. 361 (S.D.N.Y.1985), and believe that the result reached in this case is correct.  Accordingly, we affirm the judgment of the district court.1



1
 Appellants' motion to enlarge the record is denied